Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 12, Kumar et al. (US 2003/0131844), in view of Faithfull et al. (US 6,041,777) represent the closest prior art to the claimed invention.
Kumar discloses an apparatus (Fig. 3, paragraph [0115]) for providing liquid to a lung, comprising: a delivery device 200 configured to deliver a fluid to the lung (heliox gas carrying atomized liquid, paragraph [0115]); the delivery device 200 having a liquid delivery passage 210, a gas delivery passage 212 (inspiratory coup|ling 212, see Fig. 3, paragraph [0115]), and a suction passage 214 (expiratory coupling 214, see Fig. 3, paragraph [0115]), a fluid reservoir 132 (Fig. 2) in fluid communication with the liquid delivery passage 210 (paragraph [0113]); a gas source 160 (Fig. 1, paragraph [0114]) in communication with the gas delivery passage 212; one or more valves 128, 148 (one- way inspiratory and expiratory valves, see Fig. 1, paragraphs [0113],[0114]) configured to control flow through the liquid delivery, the gas delivery, and the suction passages when the apparatus switches between an inhale phase and an exhale phase (when the device switches to the exhale phase, inspiratory valve 128 will close and the flow of gas and liquid will be directed away from the patient through the open expiratory valve 148).
Kumar further discloses a pressure sensor (paragraph [0096], any device known in the art for measuring pressure and flow in the inspiratory and expiratory limb), 
Kumar does not disclose a control unit operatively connected to the pressure sensor and the one or more valves, the control unit configured to, in response to a signal from the pressure sensor, switch the apparatus between the inhale phase and the exhale phase in which a delivered fluid is withdrawn from the delivery device 64 into the suction passage, or a vacuum source in communication with the suction passage. However, Faithful teaches a ventilation apparatus applicable to liquid ventilation (Abstract, Fig. 2) having a control unit (ventilator 84) operatively connected to a pressure sensor 78 (Fig. 2, col. 16, In. 11-16) and one or more valves (inspiratory flow control valve 102 and expiratory flow control valve 100, Fig. 2, col. 15, In. 20-22 and col. 16, In. 14-16), the control unit 84 configured to, in response to a signal from the pressure sensor 78, switch the apparatus between an inhale and an exhale phase (col. 15, In. 11-22, col. 16, In. 11-16) and a vacuum source 92 in communication with a suction passage 70 (negative pressure provided by gas moving apparatus 92 moves the expiratory gas along the expiratory ventilating conduit 70, see col. 14, In. 26-29). Therefore, it would have been obvious to one of ordinary skill in the art as of 
The modified apparatus of Kumar does not, however, disclose the addition of a tube assembly comprising a liquid delivery tube, a gas delivery tube, a suction tube, and a heat exchanger extending along a length of the tube assembly; and a heat reservoir in fluid communication with the heat exchanger, and the heat exchanger comprises one or more corrugated tubes wound in a helical fashion about a central cooling liquid supply tube contained within the fluid delivery device.
As to claim 27, Kumar discloses an apparatus (Fig. 3, paragraph [0115]) for providing liquid to a lung, comprising: a delivery device 202, 204, 206 configured to deliver a fluid to the lung (heliox gas carrying atomized liquid, paragraph [0115]); a liquid delivery passage 210, a gas delivery passage 212 (inspiratory coup|ling 212, see Fig. 3, paragraph [0115]), and a suction passage 214 (expiratory coupling 214, see Fig. 3, paragraph [0115]), the liquid delivery 210, the gas delivery 212 and the suction passages 214 in fluid communication with the delivery device 202, 204, 206 (see Fig. 3, paragraph [0115]), a fluid reservoir 132 (Fig. 2) in fluid communication with the liquid delivery passage 210 (paragraph [0113]); a gas source 160 (Fig. 1, paragraph [0114]) in communication with the gas delivery passage 212; one or more valves 128, 
Kumar further discloses a pressure sensor (paragraph [0096], any device known in the art for measuring pressure and flow in the inspiratory and expiratory limb), a control unit (paragraphs [0099] and [0106] describe control parameters of the ventilator, and paragraph [0112] discloses a control system for controlling the temperature of the cooled heliox gas; thus there must be at least one control unit for performing the control operations), and an inhale phase in which a fluid is delivered to the delivery device 202, 204, 206 by a gas from the gas source to the gas delivery passage 212 to the delivery device 202, 204, 206 and an exhale phase in which a delivered fluid is withdrawn from the delivery device 202, 204, 206 into the suction passage 214 (paragraph [0114]- [0116]).
Kumar does not disclose a control unit operatively connected to the pressure sensor and the one or more valves, the control unit configured to, in response to a signal from the pressure sensor, switch the apparatus between the inhale phase and the exhale phase in which a delivered fluid is withdrawn from the delivery device 64 into the suction passage, or a vacuum source in communication with the suction passage.  However, Faithful teaches a ventilation apparatus applicable to liquid ventilation (Abstract, Fig. 2) having a control unit (ventilator 84) operatively connected to 
The modified apparatus of Kumar does not, however, disclose a heat exchanger in the suction passage, wherein the heat exchanger modulates a temperature of thermal liquid by one or more of slowing or interrupting a flow of the thermal liquid, and diverting a flow of thermal liquid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785